Citation Nr: 1116448	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  02-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from September 1951 to October 1953, during the Korean Conflict.  He received a Combat Infantryman Badge (CIB) and a Korean Service Medal with two bronze service stars for his service in Korea.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision by the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO), which denied service connection for PTSD.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In October 2003, the Board remanded the Veteran's claim for additional development, including inquiry of the Veteran's claimed stressors and a VA examination to determine whether the Veteran had the claimed PTSD disability and whether such disability was related to his service. That development was completed and the case was returned to the Board for appellate review.

In October 2005, the Board denied the Veteran's service connection claim for PTSD because the medical evidence of record did not show a diagnosis of PTSD meeting the clinical criteria for such disability.  The Veteran subsequently filed a timely appeal of the Board's October 2005 decision with the United States Court of Appeals for Veterans Claims (Court).  In March 2009, the Court set aside the Board's October 2005 decision that denied service connection for PTSD, and remanded the issue to the Board for readjudication consistent with the March 2009 Memorandum Decision.  The Court's bases for remand included failure by VA to fulfill its duty to assist by not obtaining any service personnel records, service treatment records (STRs), or records pertaining to the Veteran's CIB award, other than the Veteran's DD-214 and October 1953 Separation Examination Report; failure to develop the Veteran's other service connection claims for anxiety and depression; and failure to consider the Veteran's February 2005 statement regarding his claimed stressors and provide a medical examination based on these stressors.  Thus, the issues are as captioned above.

In April 2009, the Board remanded this case for further development consistent with the Court's March 2009 Memorandum Decision.  In pertinent part, the Board directed that the Veteran be accorded a VA psychiatric examination with respect to the claims of PTSD, anxiety, and depression, that requested specific opinion(s) be made regarding this case.

In May 2010, the Board found, in part, that while a VA psychiatric examination was accorded to the Veteran in October 2009 it was inadequate for resolution of this case and not fully in accord with the April 2009 remand directives.  Therefore, the Board remanded the case to obtain clarification on several issues from the October 2009 VA examiner.

Although the Board regrets further delay, for the reasons detailed below the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that it previously determined in the May 2010 remand that the October 2009 VA psychiatric examination was inadequate, in part, because it was not clear from the examination report whether all of the Veteran's psychiatric impairment, to include the past diagnoses of anxiety, etc., were due to alcohol abuse or only those specifically referenced by the examiner; and no opinion was proffered as to whether any current psychiatric disorder were related to the Veteran's service, or any incident in service to include any reported stressors.

The Board observes that the October 2009 VA examiner provided a supplementary medical opinion in August 2010 in accord with the May 2010 remand directives.  However, the copy of this medical opinion associated with the Veteran's VA claims folder is not sufficient for a full and fair resolution of this case.  Specifically, as printed, it is clear that several words are missing from the right margin portion of this decision.  For example, one sentence notes that "all symptoms, as per veteran's report, date back to three t [ ] months duration."  (The "[ ]" is used to indicate the end of the sentence on one line of the report).  Another sentence reads "undersigned is unable to state wheth [ ] active military duty."  This is of particular importance for the resolution of this case because, as directed by the May 2010 remand, the was to express an opinion as to whether the Veteran's alcohol abuse was acquired as secondary to, or as a symptom of, a disability incurred in or otherwise the result of the Veteran's service, including any incident in service to include any reported stressors.  In response to this matter, the examination report summarizes the Veteran's post-service history and stated that:

In regards to these facts, I'm inclined to [  ] military stressors as causative or aggravating of mental condition.

In short, as it appears on the examination report, this sentence would support the Veteran's claim.  However, the right side of the report goes from "inclined to" on one line to "military stressors" on the next line.  Given the other deficiencies noted above, it is not clear to the Board whether the examiner actually intended to provide a supporting opinion, or whether there might be other wording which makes this a contrary medical opinion.  Consequently, the Board finds that it has no choice but to remand this case for a new, more legible copy of the August 2010 VA supplemental medical opinion.

The Board further finds that a remand is also necessary due to a change in law that occurred subsequent to the May 2010 remand regarding claims of entitlement to service connection for PTSD.  Specifically, VA amended its adjudication regulations governing service connection for PTSD, effective July 13, 2010, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the Court vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

The Board observes that the notification provided to the Veteran regarding his PTSD claim does not contain information regarding the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3), nor does it appear that these revised provisions were addressed in the most recent Supplemental Statement of the Case (SSOC) in January 2011.  As such, a remand is also required to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  A fully legible copy of the August 2010 supplemental opinion to the October 2009 VA psychiatric examination should be associated with the Veteran's VA claims folder.

2.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).

3.  After completing any additional development deemed necessary, to include further clarification from the October 2009 VA examiner or a new VA examination, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of the revised regulatory provisions of 38 C.F.R. § 3.304(f) regarding service connection for PTSD based upon fear of hostile military or terrorist activity.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in January 2011, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

